Opinion issued August 7, 2018




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                             ————————————
                                NO. 01-18-00515-CR
                             ———————————
                    IN RE JESSE ANDREW LOPEZ, Relator


             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Jesse Andrew Lopez, has filed a petition for a writ of mandamus,

challenging the trial court’s oral rulings on discovery matters and asserting that the

trial court has refused to rule on relator’s written motions and a petition for a writ of

habeas corpus seeking discovery.1      This Court’s records reflect that, after relator



1
      The underlying case is The State of Texas v. Jesse Andrew Lopez, case number
      17-DCR-077033, in the 268th District Court of Fort Bend County, Texas, the
      Honorable Brady G. Elliott presiding.
filed his petition, the trial court signed an “Order on Defendant’s Pretrial Motions

and Discovery.”2

      Accordingly, we dismiss the petition as moot. See In re Bonilla, 424 S.W.3d
528, 534 (Tex. Crim. App. 2014). We also dismiss as moot relator’s motions for a

stay of the trial in the underlying proceeding and any other pending motions.

                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




2
      An appellate court may take judicial notice of its own records in a related proceeding
      involving the same parties. See In re Chaumette, 456 S.W.3d 299, 303 n.2 (Tex.
      App.—Houston [1st Dist.] 2014, orig. proceeding).
                                            2